DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 23 September 2022 has been entered. Claim(s) 1-16 is/are pending in this application and examined herein. Claims 9-14 are withdrawn. Claim(s) 1 are amended. Claim(s) 6-7 is/are cancelled. Claim(s) 15-16 are new.

Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 15 is drawn to a foamy slag layer produced by using the slag conditioner compound of claim 1, where the foamy slag layer and slag conditioner compound are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as a slag conditioner to produce foamy slag layers of other viscosities than the 1.2-1.8 viscosity ratio claimed, as the foamy slag layer is formed by reactions between the slag conditioner and a liquid slag layer and carbon monoxide (instant specification pg. 6 lines 11-16), which both depend on the composition of the furnace contents rather than solely the composition of the slag conditioner compound, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20000009349) in view of Stein et al. (US 20180363076 A) with evidence from The Mineral Dolomite and further in view of Molten Metal Splash (Molten Metal Splash and Furnace Refractory Safety). 
Claims 1-5 and 8 remain rejected as set forth in the Office Action dated 7 June 2022. The Examiner notes that while claim 1 was/were amended, the amendment was to remove a limitation regarding a foamy slag layer formed by slag conditioner that comprised an intended use and had no bearing on the limitations of the slag conditioner, therefore the previously presented grounds of rejection teaches all of the limitations of the amended claims.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee with evidence from The Mineral Dolomite. 
Regarding claim 16, Lee teaches a slag forming method in DC electric furnace (Title) advantageous in the production of general low-carbon molten steel using a DC electric furnace (for use in an electric arc furnace; [0017]) which includes use of a foaming material (a slag conditioner compound for forming a foamy slag layer; [0018]), where the foaming material is a mixture of carbon and fine dolomite [0018], and is 50-90 wt.% carbon and 10-50 wt.% dolomite [0015]. Lee further teaches that the dolomite comprises calcium carbonate and magnesium carbonate [0018], which describes dolomite in the raw mineral (i.e. un-calcined) state as taught by The Mineral Dolomite (pg. 1 “Chemical Formula, Composition”). Lee further teaches in Table 1 an Experiment 2, where 80 wt% carbon and 20 wt% dolomite are used to form the slag conditioner (a carbon component having a weight percentage from about 70% to about 85%, an un-calcined dolomite ore component having a weight percentage from about 15% to about 30%; [0027]). Lee teaches the dolomite should have a particle size of 2mm or less [0019].
Lee teaches a particle size of less than 2mm. This overlaps the claimed range of about 10- about 40 mesh (0.42-2 mm). The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
The Examiner notes that language in claim 1 directed to the compound being used in an electric furnace, and the electric furnace having a chamber for melting scrap steel and an opening for introducing material, have been considered but are not given patentable weight, as these are drawn to an electric furnace, and not aspects of a slag conditioner compound. The Examiner further notes that claim 1 is drawn to a slag conditioner compound, not a method of using a slag conditioner compound, and as a result the description of the introduction of the slag conditioner compound into the chamber while scrap steel is melted does not add any additional limitations regarding the compound itself and are not given patentable weight, so Lee is considered to read on the claim as a whole.

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered with the following effect:
Regarding Applicant’s argument that Stein (US 20180363076 A) does not read on a slag conditioner consisting “essentially of” un-calcined dolomite and carbon component as Stein regards the carbon component optional, the Examiner agrees. Therefore, the rejections of claim(s) 1-5 over Stein are withdrawn. 
Regarding Applicant’s argument that it would not have been obvious to modify Lee (KR 20000009349) in view of Stein and Molten Metal Splash to teach a weight percentage of moisture from about 0.1% to about 0.9%, the Examiner respectfully disagrees. The Examiner notes that while Molten Metal Splash does not recommend a particular level of moisture reduction in charge materials to minimize explosion risk, Stein discloses a range of 0.1-0.9 wt % moisture in a slag conditioner similar to that of Lee, indicating a workable moisture content for a slag conditioner compound that minimizes moisture content and would be expected to limit safety hazard from explosion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733